NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with Fed. R. App. P. 32.1




                        United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604
                                       Argued November 3, 2010
                                       Decided November 18, 2010


                                                    Before
                                   FRANK H. EASTERBROOK, Chief Judge

                                   ANN CLAIRE WILLIAMS, Circuit Judge

                                   REBECCA R. PALLMEYER, District Judge*


No. 10-1659                                                            Appeal from the United
                                                                       States District Court for the
SCOT VINCE,                                                            Western District of Wiscon-
      Plaintiff-Appellant,                                             sin.
                  v.                                                   No. 08-cv-591-slc
ROCK COUNTY, WISCONSIN, et al.,                                        Stephen L. Crocker, Magis-
                                                                       trate Judge.
     Defendants-Appellees.


                                                     Order

    Scot Vince, who has helped police and investigators by providing information and
testimony, did not go straight. In October 2005 he was arrested and jailed pending trial.
While in jail he was attacked by other inmates, who recognized him as an informant.
Vince alleges that, before the other inmates set upon him, they chanted “Beat him” and
proclaimed that they would kill him. Vince contends that guards heard this but ignored
it and spurned his pleas for protective custody. He filed this suit under 42 U.S.C. §1983
seeking damages for the injuries he sustained.

   He did not, however, sue any of the jail’s staff. Instead he sued Tom Niman, an in-
vestigator for a local prosecutor’s office, and Lorenzo Henderson, the police officer who
arrested him—plus Rock County (which employed Niman) and the City of Beloit
(which employed Henderson). Neither Niman nor Henderson decided to put Vince in
the general population rather than administrative segregation; neither Niman nor Hen-
derson knew that any other inmate had threatened Vince. Indeed, Niman did not know
that Vince had been arrested. Vince supplied information to Niman in the past, and in
August 2005 Niman had arranged for Vince to be held in protective custody during an

   *   Of the Northern District of Illinois, sitting by designation.
No. 10-1659                                                                         Page 2


earlier arrest. Niman’s good deed in August 2005 does not expose him to liability for
events in October 2005 about which he was ignorant. As for Henderson: an arresting
officer does not control where a detainee will be housed. The district court concluded
that Vince had sued the wrong people and entered summary judgment in favor of the
defendants. 2009 U.S. Dist. LEXIS 115245 (W.D. Wis. Dec. 10, 2009).

    Vince’s perspective is summed up in the first two sentences of the caption to his
brief’s argument section: “Law enforcement officials, including jail personnel, are re-
quired to take reasonable measures to guarantee the safety of pretrial detainees. De-
fendants, individually and collectively, denied plaintiff this right by failing to [e]nsure
that he was placed in administrative segregation”. This suggests absolute liability, per-
haps with a fallback to the negligence standard. But the Supreme Court rejected that
approach in Farmer v. Brennan, 511 U.S. 825 (1994). The Court held that public officials
can be liable only if they actually know of the risk, intend that the inmate come to harm,
and fail to take steps to avert the harm. “Deliberate indifference,” a version of criminal
recklessness, can supply the required intent. (Farmer concerned the eighth amendment;
Vince does not contend that the fifth amendment, which applies to pretrial detainees,
see Bell v. Wolfish, 441 U.S. 520 (1979), employs a different standard.) It may be that the
guards on duty the night of Vince’s injury could be held liable under Farmer. But none
of them is a defendant. Niman, who did not know that Vince had been arrested, and
Henderson, who was not a jailer, cannot be liable.

    As for the City and the County: they are responsible for their own policies, but not
vicariously liable for the guards’ conduct. See Monell v. New York City Department of So-
cial Services, 436 U.S. 658 (1978). The policies of the City and County are unexceptiona-
ble. They endeavor to protect detainees from their enemies (Vince had a list of enemies,
and he was assigned to a cell block that did not contain any) and will segregate inform-
ants when they know of the risk (which is why Niman was able to ensure Vince’s safety
during his confinement in August 2005). Vince’s argument that the City and County
had to do more—had to ensure, for example, that what Niman knew was recorded in
the computerized cell-assignment system for use in any later arrest—is just another ver-
sion of the theme that recovery can be had under ordinary tort law. Section 1983 does
not duplicate state tort law.

    What happened to Vince led the City and County to make changes that they hope
will better protect informants. For example, the form that Beloit’s police now employ
when making an arrest has a space that can be used to record an arrestee’s claim to be
an informant; personnel at the jail then may check the veracity of the claim and use the
information to reduce the risk in housing assignments. But evidence of these changes
isn’t admissible in support of an argument for liability, see Fed. R. Evid. 407, and Vince
has not cited any judicial decision supporting the proposition that local governments
are constitutionally obliged to credit every incoming prisoner’s unsupported claim to be
at risk as an informant, and to provide a foolproof system of protecting each inmate
from others who may have learned that a newcomer’s loyalties are not entirely with the
criminals. Cf. Riccardo v. Rausch, 359 F.3d 510, amended, 375 F.3d 521 (7th Cir. 2004).


                                                                                AFFIRMED